Citation Nr: 0920450	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to June 
1996.  

This matter is on appeal from the St. Louis, Missouri, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 

FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  A current hearing loss disability of the right ear for VA 
compensation purposes is not shown. 

3.  A preexisting left ear hearing loss was not aggravated by 
service. 

4.  Tinnitus was not manifest in service and was not shown 
for many years thereafter; tinnitus is not related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309, 3.385, 3.306(b) (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §1110 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Moreover, service connection will be presumed for certain 
chronic diseases enumerated in 38 C.F.R. § 3.309, which 
includes sensorineural hearing loss, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

With respect to the issue of a pre-existing disorder and 
aggravation, the Board notes that a veteran is considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrated that 
an injury or disease existed prior thereto.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that a disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. 
Principi, 17 Vet. App. 116, 123-30 (2003) (detailing 
legislative history relating to presumption of soundness and 
the possibility that the omission of the relevant language 
from 38 C.F.R. § 3.304(b) was unintentional and that 38 
C.F.R. § 3.304(b) should be construed as consistent with the 
VA's pre-February 1961 regulations).  

A preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2008).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progression of the 
condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id. However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that 
"temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened."  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

Here, the Veteran claims that his tinnitus and bilateral 
hearing loss was caused by exposure to loud noises while 
working within 200 yards of a flight line without ear 
protection.  Specifically, he claims his right ear hearing 
loss and tinnitus were caused by service and that his 
preexisting left ear hearing loss was aggravated by service.  

Service personnel records indicate that the Veteran's 
military occupation specialty was "utility systems 
journeyman."  In giving due consideration to the places, 
types, and circumstances of his service, noise exposure is 
conceded.  See 38 U.S.C.A. § 1154(a).  

Bilateral Hearing Loss

At the time of entrance onto active duty, hearing loss was 
noted but only in the left ear.  Specifically, the entrance 
examination noted pure tone thresholds, in decibels, as 
follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
15
0
LEFT
15
10
10
40
40

As the left ear pure tone thresholds reflected hearing loss 
of 40 decibels in one or more of the thresholds, preexisting 
left ear hearing loss was noted.  As such, the Veteran was 
not in sound condition with respect to hearing loss in the 
left ear because hearing loss was "noted" at the time of 
entrance.  

Therefore, the question is whether a right ear hearing loss 
is currently shown and, if shown, was incurred in service.  
As to the left ear, the question is whether a preexisting 
left ear hearing loss was aggravated by service.

Service treatment records were absent any complaints of, 
treatment for, or a diagnosis related to hearing loss.  No 
record of a separation examination is in the file.  
Nonetheless, post-service treatment records are absent any 
complaints of hearing loss for many years after discharge.  
Specifically, private medical records associated with the 
claims file dated from 1999 to 2002 show treatment for a 
variety of complaints but not for hearing loss.

In June 2002, while undergoing a history and physical for 
unrelated complaints, the Veteran reported that he had 
"slight loss of hearing over the years."  He also related 
that he had had infections in the past and heard occasional 
buzzing noises in his ears.  In July 2004, he filed the 
current claim and in December 2004 underwent a private audio 
examination, which diagnosed mild hearing loss in the right 
ear and mild to severe hearing loss in the left ear.  

In June 2006, the Veteran underwent a VA audiological 
examination, which revealed the following: 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
20
LEFT
15
15
30
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 88 percent in the left ear.

With respect to the right ear, the level of hearing loss does 
not meet the threshold requirements of 38 C.F.R. § 3.385 to 
qualify as a disability for VA purposes because the evidence 
does not show a threshold of 40 decibels or more, nor does it 
show three thresholds of 26 decibels or more, nor is speech 
recognition score less than 94 percent.

This finding is consistent with the private audiogram as 
well.  While the private audiogram was uninterpreted, a clear 
reading of the markings show only one threshold at 35 
decibels and the rest of the thresholds not over 20 decibels.  
Therefore, as a right ear hearing loss disability is not 
shown for VA compensation purposes, the claim must be denied 
as to the right ear. 

Regarding the Veteran's claim for aggravation of his left ear 
hearing loss, the threshold question is whether his 
preexisting hearing loss was aggravated by service.  As noted 
above, there were no in-service complaints related to hearing 
loss.  While no separation examination is available, this 
suggests that he had no aggravation of his left ear hearing 
loss while on active duty.

The Board has also considered the post-service medical 
evidence reflecting no complaints related to hearing loss for 
many years after service.  Although he reported diminished 
hearing "over the years" in 2002, there was no mention of a 
relationship to active duty service.  Nonetheless, both the 
December 2004 and June 2006 audiograms show an increase in 
decibels in nearly every frequency from the time of the 
entrance examination.

The December 2004 private examiner made no findings as to 
aggravation.  However, the June 2006 VA examiner was 
specifically asked to address the issue of aggravation.  At 
the examination, the Veteran reported that his post-service 
occupational history included work for a wheel manufacturer, 
lumber mill, production plant, and at Whiteman Air Force 
Base.  He also reported that he enjoyed target practice, 
where he wore hearing protection.  
 
After a physical examination, including an audiogram, the 
examiner concluded that although active service exposed the 
Veteran to "some degree of noise exposure," his left ear 
hearing loss "could easily be explained by noise from 
occupational and recreational sources" and therefore, his 
left ear hearing loss was "less likely than not to be 
related to his military service experiences."  

The examiner noted that his opinion was based on a review of 
the Veteran's file, the December 2004 audiogram examination 
results, an interview with the Veteran regarding his post-
service recreational and occupational exposure to noise, and 
an audiological examination.  It does not appear that the VA 
examiner misstated any facts or failed to consider relevant 
evidence.  For these reasons, the Board finds the June 2006 
examination to be an adequate for evaluation purposes. 

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In this regard, the Board places significant probative value 
on the VA audiology examination and opinion dated in June 
2006.  The VA examiner, who is the Chief of Audio and Speech 
Pathology, conducted a complete review of the case file and 
provided well-supported reasons and bases for finding that 
the Veteran's hearing loss was less likely as not caused by 
active service.  Moreover, the VA examiner's opinion is based 
on the probability, not just possibility, of a causal 
relationship between the Veteran's current disorder and 
service.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not for 
application.  As the Board finds that the evidence of record 
indicates that the Veteran's right ear hearing loss does not 
meet the threshold for a recognized disability under 
38 C.F.R. § 3.385, and his left ear hearing loss is not shown 
to have been aggravated by active service, his claim for 
bilateral hearing loss must be denied. 

Tinnitus

Service treatment records were absent any complaints of 
buzzing or ringing in the ears.  As previously stated, no 
separation examination is available. 

Next, post-service evidence does not reflect tinnitus 
symptomatology for many years after service discharge.  The 
Veteran first indicated that he had "occasional buzzing" in 
his ears, in June 2002, nearly six years after discharge from 
service.  In fact, in December 2000, his private treatment 
records indicated that his head, eyes, ears, nose and throat 
were "normal."  

The Board finds the contemporaneous absence of complaints or 
treatment for tinnitus for many years after active duty 
discharge to be of more probative value than the Veteran's 
current allegations of in-service incurrence.  The lengthy 
period after separation from service without evidence of 
findings or diagnosis weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Therefore, 
the evidence does not support a finding of incurrence of 
tinnitus during service or for many years thereafter.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the Veteran's 
tinnitus to active duty, despite his contentions to the 
contrary.    

Specifically, in the June 2006 VA audiology opinion, the 
examiner concluded that the Veteran's tinnitus was "less 
likely than not to be related to his military service 
experiences."  Private treatment records are absent any 
complaints of tinnitus prior to June 2002, where he reported 
that he had occasional buzzing in his ears.  The private 
treatment records do not offer any diagnosis or opinion as to 
the etiology of the buzzing.  As noted above, the Board finds 
the VA examination adequate for evaluation purposes and 
places significant value on the opinions contained therein.  

With respect to both claims, the Board has also considered 
the Veteran's statements asserting a relationship between his 
hearing loss, tinnitus and active duty service.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, hearing loss and tinnitus are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).

Rather, such competent evidence has been provided by the 
medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 
2 Vet. App. at 25.  

Since the competent evidence indicates that the Veteran's 
left ear hearing loss and tinnitus are not related to active 
duty, the criteria to establish a medical nexus for service 
connection has not been met.  See McManaway v. West, 13 Vet. 
App. 60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom.  McManaway v. Principi, 14 Vet. 
App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997). 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

With respect to the claim for right ear hearing loss, VCAA 
notice is not required because the issue presented involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

With respect to left ear hearing loss and tinnitus, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
Veteran in August 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.

These four factors are: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, VA treatment records, and associated 
private treatment records with the file.  Next, a specific VA 
medical examination and opinion pertinent to the issues on 
appeal was obtained in June 2006. 

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


